Citation Nr: 0809868	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  96-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis prior to February 8, 1995.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for sinusitis prior to June 12, 2004.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from January 1979 to January 
1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 decision by the 
RO which, in part, granted service connection for sinusitis 
and assigned a 10 percent evaluation, effective from April 
19, 1993, the date of receipt of claim.  In June 2000, the 
Board, in part, denied an initial evaluation in excess of 10 
percent prior to February 8, 1995, and assigned an increased 
rating to 30 percent from February 8, 1995, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In May 2001, the Court 
granted a Joint Motion for Remand of the June 2000 Board 
decision.  The Board remanded the appeal for additional 
development in September 2003.  

In August 2005, the Board denied an initial evaluation in 
excess of 10 percent prior to February 8, 1995, and in excess 
of 30 percent from February 8, 1995 to June 12, 2004, and 
assigned an increased evaluation to 50 percent from June 12, 
2004, and the veteran appealed the decision to the Court.  In 
July 2007, the Court vacated the August 2005 Board decision 
with respect to the 10- and 30-percent evaluations assigned 
prior to June 12, 2004, and remanded for further development.  
The veteran appointed a private attorney to represent him in 
his appeal before the Court only.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From April 19, 1993 to February 7, 1995, the veteran's 
symptoms of sinusitis were manifested by chronic headaches 
and left maxillary sinus tenderness; severe sinusitis with 
frequently incapacitating recurrences and purulent discharge 
or crusting reflecting purulence were not demonstrated.  

3.  From February 8, 1995 to April 15, 2003, the veteran's 
symptoms were manifested by chronic headaches and left 
maxillary sinus tenderness without purulent discharge; severe 
symptoms of sinusitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting were not 
demonstrated.  

4.  From April 16, 2003, the veteran's manifestations of 
sinusitis more nearly approximated the criteria contemplated 
by a 50 percent schedular rating under the revised rating 
criteria for sinusitis.  

5.  The criteria for rating sinusitis in effect from October 
7, 1996, is more favorable to the veteran.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis from April 19, 1993 to February 7, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.97, Part 4, Diagnostic Code 6513 (effective prior 
to October 7, 1996).  

2.  The criteria for an evaluation in excess of 30 for 
sinusitis from February 8, 1995 to April 15, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.97, Part 4, Diagnostic Code 6513 (effective prior to and 
from October 7, 1996).  

3.  The criteria for an increased evaluation to 50 percent 
for sinusitis from April 16, 2003 have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, Diagnostic 
Code 6513 (effective from October 7, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the veteran's claim for a higher initial rating for 
sinusitis, once service connection is established, the claim 
is substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  As noted in the Court's July 2007 
Memorandum Decision, this appeal arises from the RO's initial 
assignment of a disability rating upon awarding service 
connection for sinusitis in 1994, and thus, at the time of 
the VCAA's enactment, VA no longer had any further duty to 
notify the veteran on how to substantiate his sinusitis claim 
because his claim was substantiated in April 1994.  
Nonetheless, a letter dated in May 2005, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Further, as to the duty to assist, the veteran's service 
medical records and all VA and available private medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA 
multiple times during the pendency of this appeal and was 
afforded an opportunity for a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Law and Regulations

As noted above, this appeal arises from an original claim for 
compensation benefits and an April 1994 rating decision 
which, in part, granted service connection for sinusitis and 
assigned a 10 percent evaluation.  The veteran was 
subsequently assigned an increased rating to 30 percent, 
effective from February 8, 1995, and to 50 percent from June 
12, 2004.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the respiratory system were 
amended, effective from October 7, 1996.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's sinusitis is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The question presented on appeal is whether the veteran is 
entitled to a rating in excess of 10 percent from the date of 
the grant of service connection to February 7, 1995, and to a 
rating in excess of 30 percent from February 8, 1995 to June 
11, 2004, including whether an evaluation in excess of 30 
percent under the revised rating criteria may be assigned 
from October 7, 1996.  

The veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513 under the old and the revised 
rating schedule.  Prior to October 7, 1996, DC 6513 provided 
for a noncompensable (zero percent) rating with x-ray 
manifestations only or symptoms mild or occasional sinusitis.  
A 10 percent rating was assigned for moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent rating was assigned with severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was assigned for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

The revised rating criteria for sinusitis effective from 
October 7, 1996, provides for a 10 percent rating when there 
are one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Note:  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

Evaluation In Excess of 10 Percent Prior to February 7, 1995.  

In the July 2007 decision, the Court indicated, in part, that 
the Board appeared to have relied on the findings from the 
two VA examinations in May 1993 and February 1995, in 
reaching its decision that the veteran was not entitled to a 
rating higher than 10 percent prior to February 1995, and 
that it did not offer any discussion or analysis as to the 
veteran's chronic complaints of headaches or the VA 
outpatient records during that period of time.  

The medical evidence from the date of the veteran's original 
claim in April 1993 to February 1995, included two VA 
examinations (May 1993 and February 1995) and numerous VA 
outpatient notes.  

The findings from the two VA examinations were not materially 
different and showed mild tenderness to palpation over the 
maxillary sinuses.  In May 1993, there was some inferior 
turbinate hypertrophy and generalized mucosal edema, but no 
mucopus (purulent discharge).  The diagnoses included history 
of clear allergic rhinitis and secondary sinusitis.  When 
examined by VA in February 1995, the examiner noted that the 
veteran required emergency room therapy for asthmatic 
symptoms on at least five occasions since 1994.  On 
examination, however, other than mild tenderness on the left 
maxillary sinus, there were no signs or symptoms of 
sinusitis.  X-ray studies showed the left maxillary sinus was 
smaller and more opaque than the right, and the remainder of 
the paranasal sinuses were clear.  The diagnoses included 
allergic rhinitis, sinusitis, and bronchial asthma.  The 
examiner commented that sinusitis and bronchial asthma were 
not related, but were usually related to a common 
denominator, i.e., an allergic background.  

The VA outpatient notes from April 1993 to February 1995 
showed that the veteran was seen on numerous occasions, often 
with complaints of sinusitis.  On most occasions, including 
when seen for problems unrelated to his sinuses, the veteran 
complained of chronic headaches.  However, the records 
between May 1993 and February 1995, rarely revealed any 
objective findings of sinusitis other than mild to moderate 
tenderness on the left side of his face, primarily on the 
left maxillary sinus, and the veteran was place on 
antibiotics twice for sinusitis.  Although the reports are 
replete with complaints of headaches, sometimes described as 
severe, they do not show any objective evidence of severe 
sinusitis with frequently incapacitating recurrences and 
purulent discharge or crusting reflecting purulence.  

Beginning in June 1994, in addition to chronic headaches, the 
veteran's complaints included shortness of breath, wheezing, 
and chest pains.  X-ray studies showed a soft tissue density 
in the left maxillary but no air fluid level.  The other 
paranasal sinuses were well developed and aerated.  At that 
time, the examiner indicated that the soft tissue density was 
consistent with sinusitis, and the veteran was given 
antibiotics.  When seen four days later, the veteran's 
sinuses were clear.  The diagnosis was resolving sinusitis.  

When seen in July 1994, the veteran complained of headaches 
and abdominal cramping.  No specific findings were noted and 
the diagnosis was acute sinusitis and gastroenteritis.  When 
seen in September, October, and November 1994, the veteran 
complained of chronic headaches and congestion.  However, 
other than maxillary sinus tenderness, there were no 
objective findings of sinusitis or purulent discharge or 
crusting reflecting purulence.  In September, the impression 
included sinusitis and hypertension.  In October the 
impressions include rhinitis and asthma.  A CT scan in 
October revealed a small amount of fluid in the left 
maxillary sinus compatible with mild sinusitis.  The 
remainder of the sinuses were clear.  In November, the only 
objective finding was hypoplastic left maxillary sinus and 
the examiner noted that there was no evidence of any sinus 
disease.  

When seen in December 1994, the veteran complained of severe 
headaches and chest pains for the previous two months.  
However, on examination, there were no acute symptoms of 
sinusitis.  A CT scan showed the same mucosal thickening 
along the posterior medial aspect of the left maxillary sinus 
which was present on the earlier scan in October 1994, but no 
fluid.  The assessment was allergic asthma.  When seen in 
February 1995, there was boggy mucosa over the meati and 
turbinates, mild tenderness over the maxillary sinus area, 
and mild airflow obstruction through both nostrils.  
Inspiratory and expiratory wheezing was also noted.  X-ray 
studies showed no change in the appearance of the sinuses.  
The diagnoses included bronchial asthma and status post left 
Caldwell-Luc procedure for chronic sinusitis.  

In this case, the objective findings on the two VA 
examinations and the numerous VA outpatient notes from April 
1993 to February 1995 failed to reveal any objective evidence 
of more than mild symptoms of sinusitis.  Moreover, there 
were no objective findings of severe sinusitis with 
frequently incapacitating recurrences and purulent discharge 
or crusting reflecting purulence so as to warrant the next 
higher rating of 30 percent.  While the veteran was seen on 
numerous occasions from April 1993 to February 1995, the lack 
of any objective or chronic findings of sinusitis, other than 
some maxillary tenderness, does not equate to an 
"incapacitating episode."  That is, merely being seen by 
medical personnel for complaints which the veteran believed 
were manifestations of sinusitis, but without any objective 
findings of sinusitis, does not constitute treatment under 
the definition for an "incapacitating episode."  In fact, 
in later reports, at least one neurologist opined that that 
while the exact etiology of his headaches was not clear, they 
did not appear to be related to his allergies.  Given the 
lack of any objective findings of even moderate sinusitis 
with discharge, crusting, or scabbing, the Board finds no 
basis for the assignment of a rating in excess of 10 percent 
prior to February 1995.  

Evaluation In Excess of 30 Percent From February 8, 1995 to 
June 12, 2004.  

At this point, it should be noted that the veteran's 
sinusitis must be rated under the old criteria for the period 
from February 8, 1995 to October 7, 1996.  From October 1996, 
the veteran has the benefit of being rated under both the old 
and the revised rating criteria.  

From February 1995 to October 1996, the medical evidence 
showed that the veteran was seen on numerous occasions for 
headaches and sinus problems.  Although the veteran 
complained of chronic sinusitis most of the time, the records 
showed that he actually was found to have additional 
respiratory problems unrelated to sinusitis, including asthma 
and allergic rhinitis.  In fact, the records showed treatment 
primarily for allergies and asthma, and did show any specific 
findings for sinusitis.  

An outpatient note in late February 1995, indicated that the 
veteran was scheduled to be seen at the allergy clinic but 
came in with complaints of chronic sinusitis.  Although there 
was no evidence of purulent discharge or any other objective 
manifestations of sinusitis found on physical examination, 
the impression was "chronic sinusitis with CT evidence of 
left nasal sinus mucosa thickening."  It is significant to 
note that the most recent CT scan of record in February 1995 
was a December 1994 study which showed essentially the same 
findings as on the October 1994 scan.  However, in October 
1994, the veteran also had a small amount of fluid in the 
left maxillary sinus, which the examiner indicated was 
compatible with "mild sinusitis."  Based on the objective 
findings, the diagnostic studies actually showed improvement 
from October to December 1994.  In any event, the veteran was 
not shown to have any purulent discharge in February 1995.  
Even assuming that the impression on the February 1995 report 
was correct, the medical evidence did not support a finding 
of more than mild sinusitis.  

Similarly, when seen in April and May 1995, the veteran's 
complaints and the objective findings were unchanged.  
However, the assessment now included allergic rhinitis.  The 
May report indicated that the veteran was "highly allergic" 
to all trees, weeds, grasses, pets, and dust mites and was 
minimally allergic to molds.  The assessment was severe 
asthma.  The examiner indicated that the veteran's 
medications should be adjusted to account for his allergies 
"to everything."  

The clinical findings on VA examination in June 1995, were 
not materially different from the February 1995 examination 
and showed mild tenderness on the left maxillary sinus, but 
no visible abnormalities, and all sinuses transilluminated 
well.  X-ray studies showed the left maxillary sinus was 
smaller than the right and diffusely opaque with no air fluid 
level.  The remainder of the paranasal sinuses were clear.  

A September 1995 VA outpatient note indicated that the 
veteran's allergic rhinitis was poorly controlled, and that 
he was not taking his medications properly.  There were no 
objective findings of purulent discharge or crusting.  A VA 
outpatient note in October 1995 showed essentially normal 
sinuses with no evidence of purulent discharge.  The 
impression was no evidence of sinus disease.  

A private allergy consultation report in November 1995 
indicated that the veteran had significant positive reactions 
to a wide variety of common aeroallergens, including pollens, 
house dust mites, cockroach and, to a less extent, animals.  
His history appeared to be one of perennial allergic 
rhinoconjunctivitis with sinusitis.  The examiner also noted 
that the veteran's CT scans had been unremarkable in terms of 
a persistent sinus disease and recommended treatment to get 
better control of his allergies.  

A private otolaryngology report dated in February 1996, 
showed some enlarged turbinates but no purulent discharge.  
The examiner indicated that CT and MRI scans brought by the 
veteran showed some very mild, possibly left maxillary sinus 
disease and possibly some very mild ethmoid disease.  The 
examiner commented that most of the veteran's complaints 
seemed to be allergy related.  

A private report from the Mayo Clinic dated in February 1996, 
indicated that there was no evidence of purulent infection on 
nasal examination.  

When seen by VA for headaches and sinus/facial pain in 
September, October, and November 1996, and January and March 
1997, there were no reported findings of purulent discharge 
or any other manifestations of sinusitis.  

Other than tenderness over the maxillary sinus, there were no 
objective findings of purulent discharge or other 
manifestations of sinusitis on VA examination in April 1997.  

In August 1997, the veteran was noted to have some 
mucopurulent stranding in the left maxillary sinus.  The 
impression was probable recurrent left sinusitis.  

A VA ENT note in February 1998, indicated that the veteran 
was seen for a 20 year history of headaches, which he 
believed was related to his sinuses.  A CT scan showed slight 
post inferior left maxillary sinus stranding and a midline 
brain parenchyma calcific body.  The examiner indicated that 
the evaluation was unchanged and noted that he talked with 
the veteran for over 75 minutes concerning his headaches.  He 
explained to the veteran that the nature of headaches 
(constant, severe, etc.) and the lack of CT or examination 
evidence of a sinus etiology made other [etiological] causes 
most likely in his case.  He noted that issues of narcotic 
dependence, seeing "thousands" of physicians, etc., made 
the management of his disorder more difficult.  The 
impression was vascular versus specific nerve etiology for 
headaches.  

VA outpatient notes from January 2000 to August 2002 showed 
that the veteran was seen periodically for complaints of 
headaches and facial/sinus pain.  Although the veteran 
sometimes reported chronic sinus discharge, the objective 
findings on every single progress note failed to reveal any 
evidence of purulent discharge or crusting or any objective 
manifestations of active sinusitis.  

When examined by VA in March 2003, the veteran complained of 
chronic left sided facial pain, but denied any complaints of 
sinus type pain or pressure.  On examination, there was some 
of dried mucosa, but no evidence of purulence or sinus pain 
on palpation.  The impression included no current evidence of 
sinus disease.  The examiner noted that a review of past 
examinations showed minimal soft tissue thickening of the 
maxillary sinus, but that there was no evidence of any 
current active or chronic sinus disease.  The examiner also 
opined that it was unlikely that the veteran's facial pain 
was related to sinus disease.  He indicated that lancinating 
pain is very unusual in sinus disease and was more consistent 
with a diagnosis of tic douloureux or possibly migraine 
headaches.  

A VA CT scan in April 2003 showed minimal increase in mucosal 
thickening within the right posterior ethmoid and left 
ethmoid sinuses, and stable mucosal disease in the left 
maxillary and frontal sinuses.  

When examined by VA in June 2004, the veteran reported that 
he had been on at antibiotics approximately ten times over 
the past year.  Parenthetically, the Board notes that a 
review of the medical records does not show antibiotic 
treatment more than twice.  On examination, the veteran's 
nasal cavity and turbinates were within normal limits and 
there was no evidence of crusting or mucopurulence.  There 
was significant pain on the left cheek, forehead and 
maxillary sinuses, more so on the left side.  Based on a 
review of the April 2003 VA CT report, the examiner opined 
that the findings were more consistent with a chronic near-
constant sinusitis rather than a chronic osteomyelitis.  

Based on the June 2004 VA opinion, the Board assigned an 
increased rating to 50 percent for the service-connected 
sinusitis; effective from June 12, 2004, the date of the VA 
examination report.  

In the July 2007 decision, the Court noted that the Board 
assigned the 50 percent evaluation effective from the date of 
the June 2004 VA examination report which, in turn, was based 
on a review of an April 2003 VA CT scan.  The Court raised 
the question of whether the evidence prior to the June 2004 
VA examination showed "near constant sinusitis" so as to 
warrant the assignment of a 50 percent evaluation prior that 
date.  

In this regard, the Board notes that the objective evidence 
of record failed to show more than mild manifestations of 
sinusitis at any time since the initial filing of the 
veteran's original claim in 1993.  While the veteran was seen 
on numerous occasions for chronic headaches, sinus pressure, 
and occasionally reported a history of mucus, the objective 
findings on physical examinations showed evidence of active 
sinusitis only three or four times since 1993, and only once 
was there diagnostic confirmation of active sinusitis, which 
was characterized as "mild."  

As to the veteran's chronic headaches, the medical records 
show that he was evaluated on numerous occasions, but no 
specific etiology was ever identified.  While it may be 
reasonable to assume that some of his headaches may have been 
related to sinusitis, the fact that there was only one 
confirmed report of active sinusitis would seem to suggest 
that the veteran's headaches were, for the most part, not a 
manifestation of sinusitis.  In fact, at least two physicians 
opined that his headaches were not related to sinusitis.  As 
noted above, one VA physician in 1998, indicated that the 
lack of any diagnostic or clinical evidence of sinus disease 
made it more likely that his headaches were of some other 
etiology.  It should also be noted that none of the medical 
reports opined or otherwise attributed the veteran's 
headaches to active sinusitis.  A VA psychiatric evaluation 
to determine a possible etiology of his headaches in 
September 2001, indicated that the psychological testing 
suggested malingering.  

In any event, the rating criteria for an evaluation of 30 
percent or greater for sinusitis prior to and from October 
1997, requires, in part, evidence of purulent discharge or 
crusting reflecting purulence.  Although the veteran reported 
such history numerous times, he was not shown to have any 
purulent discharge or evidence reflecting purulence on nearly 
every occasion that he was seen by VA or by private doctors.  
After an exhaustive review of all the VA outpatient reports 
and private medical records from February 1995 to October 7, 
1996, the evidence did not show any manifestations of 
sinusitis which would warrant a rating in excess of 30 
percent under the old rating criteria for sinusitis.  That 
is, there was no objective evidence of osteomyelitis 
requiring repeated curettage or severe symptoms of sinusitis.  
Applying the old and the revised criteria, from October 1996 
to June 2004, the Board has found no evidence of severe 
symptoms of sinusitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting.  

The Board notes that it appears that the July 2004 VA 
examiner did not have the actual CT images to review as the 
VA facility apparently did not have the computer capability 
to store them, and the veteran's copies had been given to the 
Mayo Clinic.  Thus, it appears that his opinion was based, in 
part, on a review of the CT report rather than on the actual 
images.  Though the examiner indicated that he had reviewed 
the veteran's "charts," the only specific reference he made 
to any particular record was the April 2003 CT report, the 
rest of his narrative appears to have been based primarily on 
the veteran's self-described history.  The examiner's 
recommendations for additional neurological evaluation for 
the veteran's facial pain due to dental extraction is further 
evidence that his review of the record was limited, as the 
records showed that the veteran was evaluated on several 
prior occasions for that very reason.  Moreover, the examiner 
did not offer any discussion of the March 2003 VA examination 
report which showed no clinical findings of active sinusitis 
or any of the other VA or private medical reports prior to 
March 2003 which were likewise conspicuously absent of any 
objective findings of chronic sinusitis.  

The limited scope of the June 2004 medical opinion 
notwithstanding, the Board is not competent to render its own 
medical opinion.  Therefore, based on the June 2004 VA 
opinion that the findings from the April 2003 CT report was 
"more consistent with a chronic near-constant sinusitis 
rather than a chronic osteomyelitis[,]" the Board finds that 
a 50 percent evaluation should be assigned from April 16, 
2003, the date of the CT report.  As discussed above, the 
objective findings prior to April 2003, do not show severe 
symptoms of sinusitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, so as to warrant an evaluation in excess of 30 
percent prior to April 2003.  

Finally, the Board must address the veteran's ability to 
provide probative information concerning his symptoms of 
sinusitis.  While the veteran is competent to offer evidence 
as to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, while the veteran believes that all of his 
symptoms were all related to sinusitis, the clinical and 
diagnostic findings since 1993 failed to show a severity of 
sinusitis to such extent so as to warrant a rating in excess 
of the evaluations assigned for the appropriate periods 
discussed above.  

Applying the appropriate diagnostic codes to the facts of 
this case, the Board finds that a rating in excess of 10 
percent for sinusitis prior to February 8, 1995, or for an 
evaluation in excess of 30 percent prior to April 16, 2003 is 
not warranted.  From April 16, 2003, the veteran's disability 
picture for sinusitis more closely approximated the criteria 
for a 50 percent schedular rating.  


ORDER

An evaluation in excess of 10 for sinusitis prior to February 
8, 1995, is denied.  

An evaluation in excess of 30 for sinusitis from February 8, 
1995 to April 15, 2003, is denied.  

An evaluation of 50 percent for sinusitis from April 16, 2003 
is granted, subject to VA laws and regulation concerning 
payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


